Citation Nr: 1415547	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-24 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUE

Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for squamous cell carcinoma of the right tonsil status post neck dissection.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1967 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the Veteran's representative filed an informal hearing presentation on the Veteran's behalf in March 2014.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  
 

FINDINGS OF FACT

1.  The Veteran's claim for service connection for squamous cell carcinoma of the right tonsil status post neck dissection was previously considered and denied by the RO in a May 2006 rating decision.  The Veteran was informed of that decision and of his appellate rights, but did not appeal.  There was also no evidence received within one year of that determination. 

2.  The evidence received since the final May 2006 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims for service connection for squamous cell carcinoma squamous cell carcinoma of the right tonsil status post neck dissection.

3.  The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.

4.  The Veteran has been shown to have squamous cell carcinoma squamous cell carcinoma of the right tonsil status post neck dissection that is related to his herbicide exposure in service.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision that denied service connection for squamous cell carcinoma squamous cell carcinoma of the right tonsil status post neck dissection is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the May 2006 rating decision is new and material and the claim for service connection for squamous cell carcinoma squamous cell carcinoma of the right tonsil status post neck dissection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Squamous cell carcinoma of the right tonsil status post neck dissection was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  However, in the decision below, the Board has reopened and granted the claim for service connection for squamous cell carcinoma squamous cell carcinoma of the right tonsil status post neck dissection, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Therefore, a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.
Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The RO previously considered and denied the Veteran's claim for service connection for squamous cell carcinoma squamous cell carcinoma of the right tonsil status post neck dissection in a May 2006 rating decision.  In particular, the RO noted that VA had not found a positive association between squamous cell carcinoma/tonsillar cancer and Agent Orange.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the May 2006 rating decision is final.

The Veteran filed an application to reopen the claim in April 2009, but the RO denied it in a September 2009 rating decision because the Veteran did not provide new and material evidence.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The evidence received since the final May 2006 rating decision includes a supplemental medical opinion from the Veteran's private doctor, Dr. S.B. (initials used to protect the Veteran's privacy), wherein she opines that it is as likely as not that the Veteran's squamous cell carcinoma of the right tonsil is related to his exposure to Agent Orange and other toxic chemicals while in Vietnam.  This evidence was not considered at the time of the May 2006 rating decision and includes a more conclusive opinion from the Veteran's treating physician.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for squamous cell carcinoma.

Turning to the merits of the claim, the Board notes the Veteran's service records show that he served in the Republic of Vietnam during the Vietnam era.  Therefore, he is presumed to have exposed during such service to certain herbicide agents, including Agent Orange.  In addition, the evidence of record establish that he has been diagnosed with stage IVA squamous cell carcinoma of the right tonsil and underwent a tonsillectomy, neck dissection, radiation, and chemotherapy.  Thus, the remaining question is whether the Veteran's current diagnosis is related to his herbicide exposure.

Although this disorder is not on the list of diseases associated with herbicide exposure as listed in 38 C.F.R. § 3.309(e), the Veteran has submitted competent medical opinions from his private doctor, Dr. S.B., relating his disability to his herbicide exposure in service.  In this regard, Dr. S.B. submitted a medical opinion in March 2006 noting that the Veteran had not had tobacco exposure for 9 years or alcohol exposure for 26 years.  She indicated that, in her practice, patients with exposure to Agent Orange have been documented as having a higher incidence of head and neck squamous cell carcinomas, and she believed that the Veteran was such a patient.  Dr. S.B. submitted an additional statement in March 2009 and specifically opined that is was as likely as not that the Veteran's squamous cell carcinoma of the right tonsil was due to his exposure to Agent Orange and other toxic chemicals while serving in Vietnam.

The Board finds Dr. S.B.'s medical opinions to be probative in this case.  There is also no medical evidence of record refuting her opinion.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for squamous cell carcinoma of the right tonsil status post neck dissection is warranted. 




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for squamous cell carcinoma squamous cell carcinoma of the right tonsil status post neck dissection is reopened.

Service connection for squamous cell carcinoma squamous cell carcinoma of the right tonsil status post neck dissection is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


